EXHIBIT 10.1






SUBSCRIPTION AGREEMENT






Identive Group, Inc.
1900-B Carnegie Avenue
Santa Ana, California 92705

Ladies & Gentlemen:




     The undersigned (the “Investor”) hereby confirms its subscription, in
accordance with and pursuant to the Terms and Conditions for Purchase of
Securities (the “Terms and Conditions”) set forth in Annex I, together with the
form of warrant attached as Exhibit A thereto, and the Investor Questionnaire as
set forth in Annex II, each of which is attached hereto and incorporated herein
by reference, as follows:

1. This Subscription Agreement (the “Agreement”) is entered into by the Investor
as of the date set forth below, and will become binding upon the Investor when
accepted by Identive Group, Inc., a Delaware corporation (the “Company”).

2. The Investor acknowledges and agrees that the Company has authorized the sale
and issuance of up to

US$10,000,000 of shares (the “Shares”) of its common stock, par value US$0.001
per share (the “Common Stock”), and warrants to purchase Common Stock (the
“Warrants” and together with the Shares, the “Securities”), in a private
placement (the “Offering”) to certain accredited and other investors in the
United States and to qualified investors outside the United States in reliance
upon available exemptions from the U.S. Securities Act of 1933, as amended (the
“Securities Act”). The Offering is subject to a minimum aggregate purchase of
US$5,000,000 of Securities. The Company reserves the right, in its sole
discretion, to increase or decrease the size of the Offering at any time prior
to the Closing. Upon payment of the per share Purchase Price as set forth below,
Securities will be issued in units of one Share and one Warrant. Each Warrant
will be exercisable for one Share and will have a 5-year term. The exercise
price per Warrant will be as set forth in paragraph 3 below and the Warrants
will not be exercisable on a cashless basis. All terms and conditions of the
Warrant are set forth in the form of the Warrant attached as Exhibit A to the
Terms and Conditions.

3. The Investor agrees to purchase from the Company US$
_______________
(such number to be in increments of US$50,000) (the “Subscription Amount”) of
Securities, pursuant to the Terms and Conditions. In the event and only then,
that the purchase price per Share on the date the Agreement is accepted by the
Company (the “Pricing Date”) is greater than US$2.60 per Share, the Investor
shall have the right but not the obligation to cancel the subscription. The
Investor acknowledges and agrees that the purchase price per Share on the
Pricing Date shall be equal to the consolidated closing bid price of the Common
Stock as reported on the NASDAQ Global Market on the Pricing Date plus US$0.125
(the “Purchase Price”), and that the exercise price per Warrant share shall be
equal to the Purchase Price plus US$0.125. Unless otherwise requested by the
Investor, certificates representing the Securities purchased by the Investor
will be registered in the Investor’s name and address as set forth below. The
Investor acknowledges that such Securities will be subject to restrictions upon
transfer; provided, however, that in the event subscriptions from unaffiliated
investors exceed an aggregate of US$2,000,000, the Company agrees to register
the resale of the Shares and the Shares underlying the Warrants with the U.S.
Securities and Exchange Commission on a registration statement on Form S-1 as
soon as practicable after the Closing.

4. Proceeds for our Securities will be deposited into a non-interest bearing
escrow account maintained by the

Company. Unless a total of US$5,000,000 of proceeds are collected by the Company
on Closing, the Offering will terminate and all proceeds will be promptly
refunded to investors, without deduction or interest. We may agree in our sole
discretion to extend the Offering, but in no case will extend the Offering
beyond November 30, 2010. Investors will have no right to a return of their
funds during this escrow period.

5. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to

--------------------------------------------------------------------------------

acquire or vote) any securities of the Company and (c) it is not a Registered
Representative at a FINRA member firm and has no direct or indirect affiliation
or association with any FINRA member firm as of the date hereof.



Exceptions:




(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

     Please confirm that the foregoing correctly sets forth your subscription by
signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use the information in
paragraphs 3 and 5 above and the name and address information below in
preparation of the Registration Statement (as defined in Annex I).

SUBSCRIBED TO THIS ___ DAY OF NOVEMBER, 2010



NAME OF PURCHASER:






  By:






  Name:
Title:






Subscription Amount: US$

Tax ID No. (if applicable):

Address for Notices:




Telephone No.: Facsimile No.: E-mail Address: Attention:

Name in which Securities Should be Registered (if different from above) and
Delivery Instructions: Name: Street:

City/State/Zip:      Attention:      Telephone No.:    Account No. 


2

--------------------------------------------------------------------------------

[TO BE COMPLETED BY THE COMPANY ON THE PRICING DATE]

AGREED AND ACCEPTED TO THIS ___ DAY OF NOVEMBER, 2010:

PURCHASE PRICE PER SHARE ON THE PRICING DATE: US$
_______

NUMBER OF SHARES FOR THIS SUBSCRIPTION: (Subscription Amount/Purchase Price)
_____________________________________________________

NUMBER OF WARRANTS:
_____________________________

EXERCISE PRICE PER WARRANT SHARE: US$
__________



IDENTIVE GROUP, INC.




BY:
________________________________________
Name: Melvin Denton-Thompson Title: Chief Financial Officer

3

--------------------------------------------------------------------------------



ANNEX I




TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

     1. Authorization and Sale of the Securities. Subject to these Terms and
Conditions, the Company has authorized the issuance and sale of up to
US$10,000,000 of shares (the “Shares”) of its common stock, par value US$0.001
per share (the “Common Stock”), and warrants to purchase Common Stock in the
form of Exhibit A attached hereto (the “Warrants” and together with the Shares,
the “Securities”), which will be issued in units of one Share and one Warrant.
The Company reserves the right, in its sole discretion, to increase or decrease
this number at any time prior to the Closing. In no event shall the Company
issue Securities to any Investor in the Offering which, when combined with
Common Stock or securities convertible into Common Stock currently held by such
Investor, would be in excess of 19.99% of the outstanding Common Stock as of the
Closing Date (as defined in Section 3), taking into account the effect of the
Offering.

2.      Agreement to Sell and Purchase the Securities; Subscription Date.    
2.1 At the Closing (as defined in Section 3), the Company will issue and sell to
the Investor,  

and the Investor will purchase from the Company upon the terms and conditions
hereinafter set forth, the number of Securities set forth on the Signature Page
of the Subscription Agreement to which these Terms and Conditions are attached
at the purchase price set forth thereon as determined by the Company on the
Pricing Date (collectively, the “Agreement”).

     2.2 As part of the Offering, the Company may enter into the same form of
Subscription Agreement, including these Terms and Conditions, with certain other
investors (the “Other Investors”) and complete sales of Securities to them. The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Subscription Agreements
(including the Terms and Conditions) executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.” Subject to
Section 3.1 below, the Company may accept executed Agreements from Investors for
the subscription of Securities until such date as the Company may determine in
its sole discretion (the “Subscription Date”). Each Investor must complete a
Subscription Agreement and an Investor Questionnaire (in the form attached as
Annex II to the Subscription Agreement) in order to purchase Securities in the
Offering.

     2.3 The Investor acknowledges that the Company intends to pay to one or
more financial advisors outside the United States, severally and not jointly
(each, a “Financial Advisor”), at Closing (as defined below), subject to certain
conditions, an amount in cash, unless otherwise agreed upon, equal to 7% of the
gross proceeds received by the Company in the Offering from any new investor
introduced to the Company by the respective Financial Advisor who purchases
Securities in the Offering. The Financial Advisors are not entitled to
reimbursement of their out-of-pocket expenses incurred in connection with the
Offering. The Company may also make payments to one or more brokers or agents in
the United States in connection with the offer and sale of the Securities to
accredited investors in the United States.

     2.4 The Investor acknowledges and agrees that certain officers, directors,
and employees of the Company and their respective affiliates may participate in
the Offering on the same terms and subject to the same conditions as set forth
herein.

3.      Delivery of the Securities at Closing.     3.1 The completion of the
purchase and sale of the Securities (the “Closing”) shall occur  

(the “Closing Date”) on a date to be determined by the Company, at the offices
of the Company’s counsel, provided that the Closing Date shall not be later than
November 30, 2010. At the Closing, the Company shall deliver to the Investor one
or more certificates representing the number of Securities set forth on the
Signature Page of the Subscription Agreement, each such certificate to be
registered in the name of the Investor or, if so indicated thereon,

1

--------------------------------------------------------------------------------

in the name of a nominee designated by the Investor. In lieu of a definitive
stock certificate or warrant certificate, Investors may receive electronic
confirmation statement of their securityholding from the Company’s transfer
agent, American Stock Transfer & Trust Company.

     3.2 The obligation of the Company to issue the Securities to the Investor
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) receipt by the Company of a certified or official
bank check or wire transfer of funds in the full amount of the purchase price
for the Securities being purchased hereunder as set forth on the Signature Page
of the Subscription Agreement; (b) receipt of executed Agreements from Investors
purchasing an aggregate investment in the Securities of no less than US$5
million, (c) completion of the purchases and sales under the Agreements with the
Other Investors; (d) the acquisition of the Securities by the Investor shall not
result in such Investor beneficially owning in excess of 19.99% of the
outstanding Common Stock following the Offering; (e) the accuracy of the
representations and warranties made by the Investors and the fulfillment of
those undertakings of the Investors to be fulfilled prior to the Closing; and
(f) the absence of any threat of or pending legal action, suit or proceeding
which seeks to restrain or prohibit the transactions contemplated by the
Agreements.

     3.3 The Investor’s obligation to purchase the Securities shall be subject
to the following conditions, any one or more of which may be waived by the
Investor: (a) Investors shall have executed Agreements for the purchase of
Securities so as to constitute an aggregate investment in the Securities of no
less than US$5 million; (b) the Purchase Price shall not be greater than US$2.60
per share; (c) the representations and warranties of the Company set forth
herein shall be true and correct as of the Closing Date in all material respects
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date);
and (d) the absence of any threat of or pending legal action, suit or proceeding
which seeks to restrain or prohibit the transactions contemplated by the
Agreements.

     4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Investor, as follows:

     4.1 Organization. The Company is duly organized and validly existing in
good standing under the laws of the State of Delaware. Each of the Company and
its Subsidiaries (as defined in Rule 405 under the Securities Act) has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and as described in the most recent documents
filed by the Company during 2010 (the “Exchange Act Documents”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is
registered or qualified to do business and in good standing in each jurisdiction
in which the nature of the business conducted by it or the location of the
properties owned or leased by it requires such qualification and where the
failure to be so qualified would have a material adverse effect upon the
condition (financial or otherwise), earnings, business or business prospects,
properties or operations of the Company and its Subsidiaries, considered as one
enterprise (a “Material Adverse Effect”), and no proceeding has been instituted
in any such jurisdiction, revoking, limiting or curtailing, or seeking to
revoke, limit or curtail, such power and authority or qualification.

     4.2 Due Authorization and Valid Issuance. The Company has all requisite
power and authority to execute, deliver and perform its obligations under the
Agreements, and the Agreements have been duly authorized and validly executed
and delivered by the Company and, assuming due authorization, execution and
delivery by the Investors, constitute legal, valid and binding agreements of the
Company enforceable against the Company in accordance with their terms, except
as rights to indemnity and contribution may be limited by state or federal
securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Securities being purchased by the
Investor hereunder, upon issuance and payment therefor pursuant to this
Agreement, will be duly authorized, validly issued, fully-paid and
non-assessable.

2

--------------------------------------------------------------------------------

     4.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Securities under the Agreements, the fulfillment of the
terms of the Agreements and the consummation of the transactions contemplated
thereby will not (a) conflict with or constitute a violation of, or default
(with the passage of time or otherwise) under, (i) any material bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (b) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreements and the valid issuance and sale of
the Securities to be sold pursuant to the Agreements, other than such as have
been made or obtained, and except for any post-closing securities filings or
notifications required to be made under federal, state or foreign securities
laws, or under the rules of The NASDAQ Stock Market or the Frankfurt Stock
Exchange.

     4.4 Reporting Status; Disclosure. The Company has filed all documents and
reports that the Company was required to file under the Exchange Act during the
twelve months preceding the date of this Agreement. The Exchange Act Documents
complied in all material respects with the applicable requirements of the SEC,
including the rules and regulations promulgated under the Securities Act and the
Exchange Act as required and the information contained therein was accurate,
true and complete in all material respects. The representations and warranties
of the Company contained in this Section 4 as of the date hereof and as of the
Closing Date are accurate, true and complete in all material respects.

     4.5 NASDAQ Compliance; Listing of the Shares. (a) The Company’s Common
Stock is registered pursuant to Section 12(g) of the Exchange Act and is listed
on The NASDAQ Global Market (“NASDAQ”) and on the Frankfurt Stock Exchange (the
“FSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or de-listing the Common Stock from NASDAQ; and (b) the Company shall comply
with all requirements of FINRA and NASDAQ with respect to the issuance of the
Securities and the listing of the Shares and shares of Common Stock issuable
upon exercise of the Warrants on NASDAQ. The Company shall use its best efforts
to take such actions as may be necessary after the Closing for the listing of
the Shares and shares of Common Stock issuable upon exercise of the Warrants on
NASDAQ.

     4.6 No Manipulation of Stock. The Company has not taken and will not take
any action designed to or that might reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of the Securities.

     4.7 Transactions with Affiliates and Employees. Except as set forth in the
Exchange Act Documents or as contemplated by the Offering as described in
Section 2.4 hereof, none of the officers or directors of the Company is a party
to any transaction with the Company (other than for services as officers and
directors), since the beginning of the current fiscal year in excess of
US$120,000 other than (a) payment of salary or consulting fees for services
rendered, (b) reimbursement for expenses incurred or advances made on behalf of
the Company, (c) interests arising solely as a shareholder of the Company or its
subsidiaries, and (d) employee benefits, including stock option agreements under
any stock option plan of the Company.

3

--------------------------------------------------------------------------------

     4.8 Private Offering. The Company has not distributed and will not
distribute prior to the Closing Date any offering material in connection with
this Offering and sale of the Securities other than the corporate presentation
containing certain financial projections which constitute material non-public
information (the “Corporate Presentation”). The Company has not in the past nor
will it hereafter take any action to sell, offer for sale or solicit offers to
buy any securities of the Company which would bring the offer, issuance or sale
of the Securities as contemplated by this Agreement (i) within the provisions of
Section 5 of the Securities Act, unless such offer, issuance or sale was or
shall be within the exemptions of Section 4 of the Securities Act and Regulation
S promulgated thereunder or (ii) within applicable provisions under foreign law
that would require the publication of a prospectus, regulatory filing or
registration of the Securities or the Offering. However, the Company shall not
be restricted from the issuance of (a) equity securities or warrants or other
convertible securities issued, sold or otherwise disposed of pursuant to
lending/credit arrangements to which the Company or its Subsidiaries are a
party, (b) equity securities issued or sold in connection with commercial or
strategic partnership arrangements entered into for primarily non-equity
financing purposes, (c) equity securities issued on a pro rata basis to all
holders of a class of outstanding equity securities of the Company as a result
of a stock split or stock dividend, (v) equity securities or options to acquire
equity securities issued pursuant to employee stock option, purchase or similar
equity-based stock incentive plans in effect as of the date of this Agreement,
(d) equity securities sold or otherwise disposed of pursuant to plans adopted in
compliance with Rule 10b5-1 under the Exchange Act, and (e) equity securities
issued in connection with acquisitions where such equity securities are issued
by the Company as consideration to the purchaser in such acquisition.

     4.9 Acknowledgement Regarding Investors’ Purchase of Securities. The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to the Agreements and the
transactions contemplated thereby. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

5.      Representations, Warranties and Covenants of the Investor.     5.1 The
Investor represents and warrants to, and covenants with, the Company that: (a)
the  

Investor is either (i) an “accredited investor” as defined in Regulation D under
the Securities Act or (ii) a non-U.S. person as defined in Regulation S under
the Securities Act and a qualified investor under applicable German or Swiss law
who is acquiring the Securities in an offshore transaction, and the Investor is
also knowledgeable, sophisticated and experienced in making, and is qualified to
make decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and investments in comparable
companies, and has requested, received, reviewed and considered all information
it deemed relevant in making an informed decision to purchase the Securities;
(b) the Investor understands that the Securities are “restricted securities” and
have not been registered under the Securities Act and is acquiring the number of
Securities set forth on the Signature Page of the Subscription Agreement in the
ordinary course of its business and for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act (including pursuant to the Registration Statement (as defined in Section 7
below), and has no agreement or understanding, directly or indirectly, with any
person to distribute any of the Securities; (c) the Investor will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Securities except in compliance with the Securities Act, applicable state and
foreign securities laws and the respective rules and regulations promulgated
thereunder; (d) the Investor has completed or caused to be completed and
delivered to the Company the Investor Questionnaire and has answered all
questions on the Investor Questionnaire for use in preparation of the
Registration Statement and the answers thereto are true, correct and complete in
all material respects as of the date hereof and will be true, correct and
complete in all material respects as of the Closing Date; (e) the Investor will
notify the Company immediately of any change in any of such information until
such time as the Investor has sold all of its Securities or until the Company is
no longer required to keep the Registration Statement effective; (f) the
Investor has, in connection with its decision to purchase the number of
Securities set forth on the Signature Page of the Subscription Agreement, relied
only upon the Exchange Act Documents and the representations and warranties of
the Company contained

4

--------------------------------------------------------------------------------

herein; (g) the Investor has reviewed the Company’s Exchange Act Documents, and
specifically has read and understands the “Risk Factors” contained therein and
has considered those and other risks in deciding to purchase the Securities; and
(h) the Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Investor understands that its
acquisition of the Securities has not been registered under the Securities Act
or registered or qualified under any state securities law in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the representations of the Investor, including the bona fide nature of
the Investor’s investment intent, as contained herein. The Investor acknowledges
and agrees that a restrictive legend will be included on the Securities in
substantially the form as follows:

     THE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHETICATED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR IN
ACCORDANCE WITH AN EXEMPTION THEREFROM, IF AVAILABLE, OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY AN OPINION OF COUNSEL FOR THE
TRANSFEROR REASONABLY SATISFACTORY TO THE COMPANY, PROVIDED THAT NO SUCH OPINION
OR ANY CONSENT BY THE COMPANY SHALL BE REQUIRED FOR PLEDGE OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN OR FINANCING ARRANGEMENT.

     5.2 The Investor acknowledges that no action has been or will be taken in
any jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities, in any jurisdiction outside the
United States where legal action, including filings or registration, by the
Company for that purpose is required. Each Investor outside the United States
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.

     5.3 The Investor further represents and warrants to, and covenants with,
the Company that (a) the Investor has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; and (b) this Agreement, when accepted by the
Company, constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.

     5.4 The Investor understands that nothing in the Exchange Act Documents,
this Agreement or any other materials presented to the Investor in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities.

     5.5 The Investor represents to the Company that, at all time during the
Offering, the Investor has maintained in confidence all material non-public
information relating to the Company received by the Investor from the Company or
the Financial Advisors, and covenants that from the date hereof it will maintain
in confidence all material non-public information regarding the Offering and the
Corporate Presentation received by the Investor from the Company or the
Financial Advisors until such information (a) is disclosed by the Company, (b)
becomes generally publicly available other than through a violation of this
provision by the Investor or its agents, or (c) is required to be disclosed in
legal, regulatory or administrative proceedings or similar process; provided,
however,

5

--------------------------------------------------------------------------------

that before making any disclosure in reliance on this Section 5.5, the Investor
will give the Company at least fifteen (15) days prior written notice (or such
shorter period as may be required by law) specifying the circumstances giving
rise thereto and will furnish only that portion of the non-public information
which is legally required and will exercise its commercially reasonable efforts
to ensure that confidential treatment will be accorded any non-public
information so furnished.

     5.6 The Investor acknowledges that it has independently evaluated the
merits of the transaction contemplated by this Agreement, that it has
independently determined to enter into the transaction contemplated hereby, that
it is not relying on any advice from or evaluation by any Other Investor, and
that it is not acting in concert with any Other Investor in making its purchase
of the Securities hereunder. The Investor acknowledges that the Investors have
not taken any actions that would deem the Investors to be members of a “group”
for purposes of Section 13(d) of the Exchange Act.

     5.7 The Investor hereby confirms its understanding that it may not cover
short sales made prior to the effective date of the Registration Statement with
Securities registered for resale thereon. The Investor acknowledges that it does
not intend to cover short positions made by it before the effective date with
Securities held by it and registered on the Registration Statement.

     6. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to the
Investor of the Securities being purchased and the payment therefor.

     7. Registration of the Shares and Warrant Shares; Compliance with the
Securities Act. Subject to the terms and limitations hereof, in the event that
subscriptions from unaffiliated investors in the Offering exceed an aggregate of
US$2,000,000, the Company shall file a registration statement on Form S-1 or
other appropriate registration document under the Securities Act (the
“Registration Statement”) for resale of the Shares and the Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) and those shares held by
certain existing shareholders of the Company (together, the “Registrable
Securities”) and shall use its reasonable best efforts to maintain the
Registration Statement effective for a period of twenty-four (24) months at the
Company’s expense (the “Effectiveness Period”). The Company shall file such
Registration Statement no later than thirty (30) days after the Closing Date,
and shall use reasonable best efforts to cause such Registration Statement to
become



effective as soon as practicable thereafter.




     8. Removal of Legends. Certificates evidencing the Securities shall not
contain any legend (including the legend set forth in Section 5.1 above) (a)
while the Registration Statement covering the resale of the Securities is
effective under the Securities Act; (b) if such Securities are sold pursuant to
Rule 144 (assuming the transferor is not an affiliate of the Company); or (c) if
such legend is not otherwise required under applicable requirements of the
Securities Act. After the effective date of the Registration Statement or at
such earlier time as a legend is no longer required for the Securities, the
Company shall, no later than five business days following the delivery by an
Investor to the Company or the Company’s transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to effect the re-issuance and/or transfer), take all action as is
necessary for a certificate representing such Securities to be delivered to such
Investor that is free from all restrictive and other legends. The Company shall
cause its counsel to issue a legal opinion to the transfer agent with respect to
such matters on the effective date. Any fees incurred by the transfer agent,
counsel to the Company or otherwise associated with the issuance of such
opinion, the removal of the legend, and the re-issuance of the certificates
representing the Securities shall be borne by the Company. The Company may not
make any notation on its records or give instructions to the transfer agent that
enlarge the restrictions on transfer set forth in this Section 8 with respect to
the Securities.

     9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, and shall be deemed given (a) if deposited in the
U.S. mail, on the business day actually received, (b) if delivered by

6

--------------------------------------------------------------------------------

overnight courier, on the next business day after delivery to such courier, (c)
if delivered by facsimile, upon electronic confirmation of receipt and shall be
delivered as addressed to the Company at the address set forth on the
Instruction Sheet and to the Investor at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

     10. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

     11. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

     12. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

     13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
conflicts of laws. The Investor hereby irrevocably submits to the exclusive
jurisdiction of the U.S. federal courts sitting in New York, New York (the “New
York Courts”) for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
proceedings has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof under applicable law. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

Each party hereto irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this agreement or the transactions contemplated
hereby.

     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

7

--------------------------------------------------------------------------------



ANNEX II




    IDENTIVE GROUP, INC.        INVESTOR QUESTIONNAIRE        (ALL INFORMATION
WILL BE TREATED CONFIDENTIALLY)    To:    Identive Group, Inc.      1900-B
Carnegie Avenue      Santa Ana, California 92705      Attention: Melvin
Denton-Thompson      Fax: +1-949-250-7372 


     This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, $0.001 par value per share, and warrants to purchase shares of
common stock (together, the “Securities), of Identive Group, Inc. (“Identive”).
The Securities are being offered and sold by Identive without registration under
the U.S. Securities Act of 1933, as amended (the “Act”), and the securities laws
of certain states, in reliance on the exemptions contained in Section 4(2) of
the Act and on Regulation D and Regulation S promulgated thereunder and in
reliance on similar exemptions under applicable state and foreign laws. Identive
must determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor. The purpose of this
Questionnaire is to assure Identive that each investor will meet the applicable
suitability requirements. The information supplied by you will be used in
determining whether you meet such criteria, and reliance upon the private
offering exemption from registration is based in part on the information herein
supplied.

     This Questionnaire does not constitute an offer to sell or a solicitation
of an offer to buy any security. Your answers will be kept strictly
confidential. However, by signing this Questionnaire you will be authorizing
Identive to provide a completed copy of this Questionnaire to such parties as
Identive deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.



A. BACKGROUND INFORMATION






Name:






Business Address:






(Number and Street)






(City)






(Postal Code)






(Country)






Telephone Number: (___)

Residence Address:






(Number and Street)




8

--------------------------------------------------------------------------------



(City)






(Postal Code)






(Country)






Telephone Number: (___)




If an individual:

Age:
____________
Citizenship:
________
Where registered to vote:
________

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:

_____________________________________________________________________________________________

State of formation:        Date of formation
__________________________ 

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification No.             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Send all correspondence to (check one):    Residence Address    Business
Address  Current ownership of securities of Identive:        shares of common
stock, $0.001 value per share (the 

--------------------------------------------------------------------------------

“Common Stock”);    options to purchase    shares of Common Stock  B.    STATUS
AS ACCREDITED INVESTOR         


     The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Securities the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):

     ____ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(a)(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;

     ____ (2) a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

9

--------------------------------------------------------------------------------

     ____ (3) an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities offered, with total assets in excess of $5,000,000;

____ (4) a director, executive officer, or general partner of the issuer of the
Securities being sold;

     ____ (5) a natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of such person’s purchase of the
Securities exceeds $1,000,000, excluding the value of the primary residence of
such natural person;1

     ____ (6) a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

     ____ (7) a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and

____ (8) an entity in which all of the equity owners are accredited investors
(as defined above).

C.      FOR NON-U.S. PERSONS ACQUIRING IN RELIANCE UPON REGULATION S ONLY.
PLEASE CHECK ALL BOXES THAT APPLY.  

1.      The undersigned has checked the following box as appropriate:     The
undersigned is an “accredited investor” (as defined above in Part B).     The
undersigned is not an accredited investor.   2.      The undersigned is not a
“U.S. person” as defined in Rule 902 of Regulation S under the Act.  



  Specifically, the undersigned is not:




·      A natural person resident in the United States;   ·      A partnership or
corporation organized or incorporated under the laws of the United States;   · 
    An estate of which any executor or administrator is a U.S. person;   ·     
A trust of which any trustee is a U.S. person;   ·      An agency or branch of a
foreign entity located in the United States;   ·      A non-discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary for the benefit or account of a U.S. person;   ·      A
discretionary account or similar account (other than an estate or trust) held by
a dealer or other  

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities, excluding the value of the primary residence of
the investor. In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depiction, contributions to an IRA or KEOGH retirement plan, alimony
payments, and any amount by which income from long-term capital gains has been
reduced in arriving at adjusted gross income.

10

--------------------------------------------------------------------------------

  fiduciary organized, incorporated, or (if an individual) resident in the
United States; and     ·      A partnership or corporation if:      ·     
Organized or incorporated under the laws of any foreign jurisdiction; and     
·      Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a)) who are not
natural persons, estates or trusts.   3.      The Securities were not offered to
the undersigned in the United States.   4.      The undersigned was physically
outside the United States when the agreement to acquire the  

Securities was made. No documents relating to the acquisition of the Securities
were executed by the undersigned in the United States.

5.        The undersigned acknowledges that the Securities were not offered by
means of any general          solicitation or advertising.    6.        The
undersigned is purchasing the Securities for its own account for investment and
not on behalf          of or for the benefit of any U.S. person.    7.       
The undersigned has not prearranged the sale of the Securities to any buyer in
the United States          and has no present plan or intention to engage in a
distribution of the Securities in the United          States.    8.        The
undersigned agrees that, prior to the expiration of a period commencing on the
Closing Date          and ending six months thereafter (the “Restricted
Period”), no offers and sales of the Securities          shall be made to U.S.
persons or for the account or benefit of U.S. persons except in compliance     
    with U.S. federal and state securities laws.    9.        If the undersigned
is a distributor or dealer with respect to the Offering, the undersigned       
  acknowledges and agrees that it is subject to the same restrictions as each
other Investor.    10.        The undersigned has not engaged in and is not
aware of any other person having engaged in any          “directed selling
efforts,” as that term is defined in Rule 902 of Regulation S, in connection
with          the acquisition of the Securities.    11.        The undersigned
will not make any sale, transfer or other disposition of the Securities in
violation          of the Act, the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or the          rules and regulations of the
Securities and Exchange Commission (the “Commission”)          promulgated
thereunder. 


Note: Each equity owner must submit an individual investor questionnaire.

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this
_____
day of November 2010, and declares under oath that it is truthful and correct.



Print Name of Investor






By:






Signature






Title:






(required for any purchaser that is a corporation,
partnership, trust or other entity)




12

--------------------------------------------------------------------------------